Lawrence, J.,
dissents and votes to reverse the judgment, on the law, grant that branch of the defendant’s omnibus motion which was to suppress the testimony of Leo Anderson with respect to his out-of-court identification of the defendant, and order a new trial, with the following memorandum decision: I agree with my colleagues that the hearing court should have suppressed Leo Anderson’s testimony concerning his out-of-court identification of the defendant at a police precinct lineup on the ground that the People failed to establish that the defendant had been properly arrested and detained at the precinct prior to the lineup. However, I cannot agree with my colleagues that the admission of such testimony was harmless.
The only evidence connecting the defendant to the crimes in question was Anderson’s testimony that he recognized the defendant as one of the perpetrators involved in the shooting inside the carpet store. This testimony was seriously put into question by his admission that he had only viewed the perpetrators’ faces for "about a half a second” before he covered his face and ran out of the store through the rear door. Anderson further admitted that in his prior sworn testimony given at the suppression hearing he had stated that he had "not really recognized” any one of the perpetrators, despite testifying at that time that he had seen them for two or three seconds. In addition, Anderson’s direct testimony that prior to the incident, he had known the defendant for "months” from "around the neighborhood” was also seriously put into doubt by his testimony on cross-examination that this knowledge of the defendant was based solely on two viewings of the defendant, one "perhaps for a second”, and the other equally as fleeting. On both occasions, Anderson was driving his motor vehicle, and the defendant, who was not doing anything to draw attention to himself, was either standing or talking to another man on the street. In addition, Anderson admitted that in his prior sworn testimony at the suppression hearing, he had stated that at the time of the incident he had not seen the face of anyone that he had previously known. Anderson offered as an explanation for the inconsistencies that he had lied in his prior sworn testimony because at that time he did *821not want to help the police or the District Attorney’s office. Since a substantial credibility issue was raised by Anderson’s trial testimony, and the lineup identification was a very significant part of the People’s case, as evidenced by the prosecutor’s opening and closing statements, it cannot be said that the testimony concerning the lineup identification of the defendant was harmless beyond a reasonable doubt. Therefore, in my view, a new trial is required.
The defendant’s other contentions are either without merit or need not be addressed in light of the foregoing determination.